                                          Case 5:18-cv-03476-EJD Document 70 Filed 03/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        CHRISTINE CUMMING, et al.,
                                   8                                                        Case No. 5:18-cv-03476-EJD
                                                       Plaintiffs,
                                   9                                                        ORDER CONTINUING CASE
                                                v.                                          MANAGEMENT CONFERENCE
                                  10
                                        BIG PICTURE LOANS, LLC, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties are currently scheduled to appear before the court for an initial Case

                                  14   Management Conference on March 21, 2019. On March 15, 2019, Defendants filed a Motion to

                                  15   Continue the Case Management Conference until a time following the parties’ June 19, 2019 joint

                                  16   status conference. Dkt. No. 66. Plaintiffs did not respond. Because the parties will be engaged in

                                  17   jurisdictional discovery until June 7, 2019 and have a discovery status conference set for June 19,

                                  18   2019 before Magistrate Judge Cousins, and Plaintiffs do not oppose, the Case Management

                                  19   Conference is CONTINUED to June 27, 2019 at 10:00 a.m. in Courtroom No. 1, 5th Floor,

                                  20   United States District Court, 280 South First Street, San Jose, California, 95113. Parties shall file

                                  21   an updated Case Management Conference Statement no later than June 21, 2019.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 20, 2019

                                  24                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28   Case No.: 5:18-cv-03476-EJD
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE
                                                                      1
